Bleckley, Chief Justice.
The facts are fully set out in the official report. ¥e are called upon to construe the deed, of July 26th, 1866, from Gazaway B. Lamar to G. deRosset Lamar as trustee. This deed conveyed the property in trust for the use, benefit and advantage of the said G. deRosset Lamar and his three sisters, Charlotte A., Annie C. and Harriet G. Lamar, share and share alike; the portions of the sisters to be settled severally and separately upon each of them, so as not to be responsible for the debts of any husband they had or might have, but for the sole Use, benefit and advantage of each of these sisters and their child or children. At the date of the deed, Charlotte A. had one child, who is still living. The material question is, whether this child took an interest in the property, under the deed. We think it did. Section 2250 of the code was construed in Ewing vs. Shropshire, at the March term, 1888. 80 Ga. 374. According to the construction arrived at and announced in that case, the daughter who had a child or children at the time the deed was executed, took an *613estate in common with such child or children; and the daughters who had no child or children, took an estate severally to themselves in fee simple. That case was carefully considered, and we have no reason for being dissatisfied with the interpretation of the code then announced. The result is, that the court erred in ruling the present case.
Judgment reversed.